            Case 6:21-cv-00162-ADA-JCM Document 104 Filed 05/24/21 Page 1 of 1

                                         United States District Court
                                          Western District of Texas
                                                   Waco
                                             Deficiency Notice


To:            Davis, Paul M.
From:          Court Operations Department, Western District of Texas
Date:          Monday, May 24, 2021
Re:            06:21-CV-00162-ADA / Doc # 90 / Filed On: 05/24/2021 12:49 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Reset of an Answer Due Date cannot be accomplished by stipulation, but only by granting of a Motion
for Extension of Time to File an Answer. Please resubmit in the form of a Motion
